Citation Nr: 1235076	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for diffuse osteopenia, status post L2-L3 fusion.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979, and from March 1987 to December 2006.

This matter came to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for diffuse osteopenia, status post L2-L3 fusion, and assigned an initial 20 percent disability evaluation.  

In August 2009, the Veteran testified during a hearing at the RO before the undersigned without representation and indicated that he did not wish to be represented.  A copy of the hearing transcript is of record.

This matter was remanded in January 2011.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, from January 1, 2007, to October 29, 2008, his diffuse osteopenia, status post L2-L3 fusion was manifested by forward flexion to 35 degrees with pain, weakness, and fatigability; but with no findings of ankylosis and no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  From October 30, 2008, the Veteran's diffuse osteopenia, status post L2-L3 fusion is not productive of limitation of forward flexion to 30 degrees or less; no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

3.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis which is wholly sensory.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from January 1, 2007 to October 29, 2008, the schedular criteria for a 40 percent rating, but not higher, for diffuse osteopenia, status post L2-L3 fusion, have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

2.  From October 30, 2008, the schedular criteria for a rating in excess of 20 percent for diffuse osteopenia, status post L2-L3 fusion have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121; 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243.

3.  The schedular criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8521, 8720 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2006, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim which predated the rating decision which granted service connection.  Id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, in October 2008, the Veteran was issued notice with regard to his appeal of the disability rating assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records from the Orthopedic Institute of Pennsylvania and Dunham AHC.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  He underwent a November 2006 VA discharge examination; he underwent an October 2008 VA examination; and, he underwent VA neurological and orthopedic examinations in February 2011.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes (DCs) for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Service connection is in effect for diffuse osteopenia, status post L2-L3 fusion, and rated 20 percent disabling effective January 1, 2007.  The Veteran's disability is rated pursuant to Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.

Initially, the Board has given consideration to the general rating criteria for diseases of the spine.  To warrant a rating in excess of 20 percent, range of motion testing would need to show forward flexion of the thoracolumbar spine 30 degrees or less.  On examination in November 2006, forward flexion was to 35 degrees with pain throughout.  The VA examiner commented that the Veteran had weakness with forward flexion and repetitive range of motion showed fatigability very easily and  lack of endurance.  The examiner did not specifically comment on whether there was additional limitation of motion on repetitive motion.  Although forward flexion was not shown to be 30 degrees or less, in light of an objective finding of flexion to 35 degrees with pain, fatigability, and weakness, and giving the Veteran all benefit of the doubt, the Board finds that a 40 percent disability rating is warranted from January 1, 2007, to October 29, 2008.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 202.  A rating in excess of 40 percent is not warranted as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine. 

From October 30, 2008, which corresponds to the date of the Veteran's VA examination, the Board finds that, in consideration of the general rating criteria for diseases of the spine, a disability rating in excess of 20 percent is not warranted based on review of the evidence of record.  On examination in October 2008, flexion was to 90 degrees.  There was no change on repetitive motion.  There was no evidence of painful motion, spasm, weakness, or tenderness.  Thus, as of such date, the Veteran's disability no longer met the schedular criteria for a 40 percent disability, even with consideration of the DeLuca provisions.  Furthermore, on examination in February 2011, flexion was to 80 degrees, with no change on repetitive motion.  In light of these documented findings, the Board finds that a 20 percent rating remains in effect from October 30, 2008.  A 40 percent rating is not warranted for this period as range of motion testing does not reflect forward flexion of the thoracolumbar spine 30 degrees or less, even in consideration of repetitive motion.  As such, based on the objective findings of record, the Veteran's disability does not meet the criteria for a disability rating in excess of 20 percent from October 30, 2008.

With regard to the criteria for rating intervertebral disc syndrome, the VA examination reports and treatment records do not reflect any specific reports of incapacitating episodes nor prescribed bed rest by a physician.  The Board acknowledges the Veteran's November 2006 report that during flare-ups of his back condition he is completely incapacitated and is not able to move; but the medical evidence does not reflect incapacitating episodes of at least 6 weeks nor bed rest prescribed by a physician.  Thus, a rating in excess of 40 percent is not warranted for the period January 1, 2007 to October 29, 2008.  From October 30, 2008, the evidence also does not reflect any specific reports of incapacitating episodes nor prescribed bed rest by a physician.  Specifically, the medical evidence does not reflect incapacitating episodes of at least 4 weeks but less than 6 weeks to warrant a rating in excess of 20 percent.  Thus, based on the medical evidence, a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes from October 30, 2008.

Radiculopathy affecting the left lower extremity will be discussed below, but the Board notes that the medical evidence does not otherwise reflect any other neurological symptoms such as bowel or bladder impairment.  The Veteran has erectile dysfunction but the February 2011 examiner opined that it was not due to his lumbar spine disability.  

The regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As detailed, the Board has already assigned a 40 percent rating from January 1, 2007 to October 29, 2008 in contemplation of the DeLuca provisions; such rating constitutes the highest rating assignable for limitation of motion of the thoracolumbar spine.  This rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lumbar spine disability.  For the period from October 30, 2008, any pain exhibited during range of motion testing is contemplated by the 20 percent rating in effect.  But there was no further limitation of motion due to repetitive motion.  Likewise, such rating contemplates any functional loss and limitations as a result of his symptomatology.  Thus, the 20 percent disability rating adequately compensates him for any pain and functional loss.  A separate rating for pain is not for assignment.  Spurgeon.

Radiculopathy

38 C.F.R. § 4.124a, Diagnostic Code 8720 addresses neuralgia pertaining to the sciatic nerve (Diagnostic Code 8520).  Under Diagnostic Code 8520, a 10 percent rating is for application for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, and severe incompletely paralysis of the sciatic nerve, with marked muscular atrophy warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8521.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Initially, the Board notes that records generated during the Veteran's active service reflect lumbar radiculopathy with S1 distribution affecting the left lower extremity.  An August 2005 treatment record reflects that there was a positive straight leg raise test on the left.

The November 2006 pre-discharge VA examination includes the Veteran's report that pain radiated down his left leg to the gluteus maximus since he got his last nerve block, although it used to radiate further to the knee.  On physical examination, there was no palpable pain in the flanks or the gluteus maximus.  There were no neurological abnormalities other than sensory.

A December 2007 private treatment record reflects that the Veteran was last seen in 2006 and, since then, developed new pain in the left lower back radiating into the left buttock, postoerolateral thigh, lateral calf, and dorsolateral foot.  The pain was accompanied by numbness in the dorsal foot and lateral calf and some weakness in the foot.  On examination, facet loading was positive from the left side with reproduction of pain in the back but not in the leg.  Paraspinal muscles tone was slightly increased on the left side in the lumbar area.  L5-S1 and L4-L5 facet joints as well as a S1 joint were tender to pressure on the left.  Straight leg was positive from the left with reproduction of the pain in the leg.  Muscle strength was slightly decreased on the left.  There was a sensory deficit to pinprick in the lateral thigh, dorsal, and lateral foot.  His gait was slightly antalgic.  The assessment was L5 and S1 radicular pain on the left.

A January 2008 private treatment record reflects that, following a left L5 transforaminal epidural steroid injection performed 3 weeks prior, he had 50 percent improvement with pain in the left much duller.  The Veteran still complained of a painful sensation in the left leg and l5 distribution.  He also complained of numbness in the left leg and giving out.  On examination, a straight leg test was mildly positive with reproduction of pain in the leg.  Muscle strength was slightly decreased in the extensor hallucius.  There was a sensory deficit to pinprick in the lateral side, dorsum, later foot.  His gait was slightly antalgic.  The assessment was L5-S1 radicular pain on the left.

The October 2008 VA examination report reflects the Veteran's report that he had radiculopathy in 1999, and had left side shooting pain going from his lumbar area down to his foot.  There were no specific neurological findings but the examiner commented that he had numbness and weakness in the left foot.

A February 2011 VA peripheral nerves examination report reveals that a family member reported that the Veteran was leaning to the left while walking and they felt he had a foot drag.  There was no adverse wear on foot gear, no falls, and his gait was normal.  He did not use any assistive devices.  On examination, there was no diagnosis of peripheral neuropathy or foot drop/drag.

Based on the above, the Board finds that the subjective and objective evidence supports a disability rating of 10 percent for mild incomplete paralysis of the left lower extremity due to radiculopathy.  While the February 2011 VA peripheral nerves examination was negative, the remaining objective evidence during the entire course of this appeal reflects the Veteran's continued subjective complaints of pain radiating into his left lower extremity and periodic objective findings of symptomatology associated with the left lower extremity, including positive straight leg raise and decreased sensation and muscle strength.  Thus, the Board finds that a 10 percent rating, but no higher, is warranted from January 1, 2007, that corresponds to the date following his separation from active service.  See 38 C.F.R. § 3.400.  The Veteran is competent to report his symtoms of radiculopathy in the extremity.  The Board observes that lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, which are both competent and credible, the Board finds that the evidence is in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, affording the Veteran the benefit-of-the-doubt, a separate 10 percent disability rating is warranted for left lower extremity symptomatology analogous to radiculopathy.  This said, a rating in excess of 10 percent is not warranted, as there have been no findings of paralysis or muscle atrophy.  Based on such objective findings, the Veteran's radiculopathy is wholly sensory, and the objective findings support only a characterization of mild sensory loss, thus a 20 percent disability rating is not warranted for radiculopathy, left side.  See 38 C.F.R. § 4.124a, DC 8521.

Extraschedular consideration

The Board has given consideration to whether the Veteran's lumbar spine disability and radiculopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disabilities levels and symptomatology, and provides for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that during the course of this appeal, the Veteran has been employed.  See October 2008 VA examination report.  While acknowledging that he has some functional limitations as a result of his disability, there is, otherwise, no evidence to show effect on his employability.  The Veteran has not specifically claimed entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  See 38 C.F.R. § 4.16 (2011).  In the event that a claim for a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment solely due to his service-connected disabilities.  Accordingly, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

From January 1, 2007 to October 29, 2008, a 40 percent rating, but not higher, for diffuse osteopenia, status post L2-L3 fusion, is granted, subjected to the laws and regulations governing the award of monetary benefits.

From October 30, 2008, a rating in excess of 20 percent for diffuse osteopenia, status post l2-L3 fusion, is denied.

From January 1, 2007, a separation 10 percent rating, but not higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


